DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 11/11/2021 to claims 65, 69, 73, 78, 80-82, and 87 have been acknowledged by the Examiner. Claims 1-64 and 79 remain cancelled and no new claims have been added.
Thus, claims 65-79 and 80-89 will be further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/11/2021, with respect to the Specification and Claims have been fully considered and are persuasive.  The objections of the Specification and Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 11/11/2021, with respect to the Non-Statutory Double Patenting rejection have been fully considered and are persuasive as the reference application has been heavily amended and is now patented.  The Non-Statutory Double Patenting rejections of the claims have been withdrawn. 
Applicant’s inclusion of allowable subject matter into amended independent claims 65 and 73 in the response filed on 11/11/2021 overcomes the 102 rejections of the respective claims, the rejections are therefore withdrawn. The prior art rejections of the dependent claims are also withdrawn due to their dependency off allowable independent claims 65 and 73. 
Applicant's amendments and prior art arguments regarding independent claim 80 and its dependents have been fully considered but they are not persuasive. In order to further compact prosecution, claims 80-89 are to be cancelled via the Examiner’s Amendment as discussed below. These claims may be further pursued by the Applicant via a future filing of the claims. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Erin Bowles on 02/18/2022.
The Application has been amended as follows:
Claim 65, lines 16-18: “… an anteroposterior axis of the mandibular and maxillary bodies extending between the anterior section and the respective one of the posterior sections when engaged with the maxillary body, and a thickness along a mediolateral axis of the mandibular and maxillary bodies extending perpendicular to the anteroposterior axis when engaged with the maxillary body…”
Claim 73, lines 13-15: “… a spacing length along an anteroposterior axis of the mandibular and maxillary bodies extending between the anterior end and the posterior end, and a thickness along a mediolateral axis of the mandibular and maxillary bodies extending perpendicular to the anteroposterior axis…”
Claims 80-89: (cancelled)
Allowable Subject Matter
Claims 65-78 as presented in the claims filed 11/11/2021 with the incorporation of the Examiner’s amendments are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claim 65 is allowed because the closest prior art of record fails to disclose or reasonably teach the invention of claim 1. The closest prior art of record is Shim (US 20170273819 A1). Shim as recited is silent on the thickness of the adjustment spacers being variable along the spacing length with the adjustment spacers being thicker closer 
Claim 73 is allowed because the closest prior art of record fails to disclose or reasonably teach the invention of claim 1. The closest prior art of record is Shim (US 20170273819 A1). Shim as recited is silent on each one of the adjustment spacers being thicker at the abutment surface than adjacent to the corresponding one of the of the support brackets when engaged therewith in a contact configuration of the mandibular splint and the maxillary splint. Claims 74-78 are allowed due to their dependency off of claim 73 as discussed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        February 18, 2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        February 28, 2022